C. D. San Juan. Alimentos provisionales.
Por cuanto en un pleito de divorcio el marido se opuso* a la demanda de su esposa y formuló contrademanda para que el divorcio se decretara a su favor.
Por cuanto la sentencia que puso término al pleito de-claró sin lugar la demanda y también la contrademanda, siendo apelada por ambas partes.
Por cuanto pendientes esas apelaciones la esposa de-mandante solicitó de la corte sentenciadora en el mismo pleito que ordenase al marido que entregara determinada cantidad de dinero mensualmente para alimentos de sus hi-jos y así lo resolvió dicha corte, mientras estuviera pen-diente el pleito de divorcio; contra cuya resolución inter-puso el marido este recurso de apelación.
Por cuanto habiendo sido declarado sin lugar ambos re-cursos de apelación, el pleito ha dejado de estar pendiente, por lo que carece de finalidad práctica resolver ahora si fué errónea la concesión de la pensión alimenticia, como alega el apelante en este recurso.
Por tanto, debemos decretar y decretamos el sobresei-miento y archivo de esta apelación.